UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1518


JOSEPH ZIEGLER,

                     Plaintiff - Appellant,

              v.

CLAY COUNTY SHERIFF; MILES SLACK; M. P. MORRIS; THOMAS, Deputy;
C.C. GROSE; JIM SAMPLES; FRAN KING,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:19-cv-00410)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Ziegler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Ziegler appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for relief from the court’s prior order and judgment dismissing Ziegler’s 42 U.S.C.

§ 1983 civil rights complaint. We review the district court’s order denying Rule 60(b)

relief for an abuse of discretion. Wells Fargo Bank, N.A. v. AMH Roman Two NC, LLC,

859 F.3d 295, 299 (4th Cir. 2017). On appeal from the denial of a Rule 60(b) motion, “we

do not review the merits of the underlying order but rather only whether the movant

satisfied the requirements for Rule 60(b).” Id. It is well established in this circuit that,

“[t]o obtain relief from a judgment under Rule 60(b), a moving party must first show

(1) that the motion is timely, (2) that he has a meritorious claim or defense, and (3) that the

opposing party will not suffer unfair prejudice if the judgment is set aside.” United States

v. Welsh, 879 F.3d 530, 533 (4th Cir. 2018). Once a movant satisfies this threshold

showing, he must then demonstrate that he is entitled to relief under one of the six

subsections of Rule 60(b). Id.

       Upon review of the record, we discern no abuse of discretion in the district court’s

denial of Ziegler’s Rule 60(b) motion. We therefore affirm for the reasons stated by the

district court. Ziegler v. Clay Cnty. Sheriff, No. 2:19-cv-00410 (S.D.W. Va. Apr. 20, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED



                                              2